Case 9:18-cv-80176-BB Document 503 Entered on FLSD Docket 05/15/2020 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

   IRA KLEIMAN, as the personal representative                 CASE NO.: 9:18-cv-80176-BB/BR
   of the Estate of David Kleiman, and W&K Info
   Defense Research, LLC,

            Plaintiffs,

   v.

   CRAIG WRIGHT,

            Defendant.


         PLAINTIFFS’ MOTION FOR LEAVE TO EXCEED PAGE LIMITS

           Plaintiffs request the Court grant leave to file their Motion for Sanctions that exceeds the

  20 page limit set forth in Local Rule 7.1(c)(2).

        1. Pursuant to this Court’s May 6, 2020 Order, Plaintiffs Motion for Sanctions is to be filed

           no later than May 15, 2020. ECF No. [484]. Plaintiffs intend to file their Motion for

           Sanctions in accordance with this deadline, but request the Court grant leave for Plaintiffs’

           motion to exceed the page limits set forth in this Court’s Local Rules by 5 pages.

        2. Plaintiffs have made their best effort to keep this motion concise. However, Defendant’s

           conduct set forth in the motion is extensive. Additional pages are necessary for Plaintiffs

           to address and apprise this Court of the full breadth of this conduct, and the law relevant to

           the relief requested.

        WHEREFORE, Plaintiffs respectfully request the Court grant leave to file the above motion

        not to exceed the limitations requested herein.




                                                     1
Case 9:18-cv-80176-BB Document 503 Entered on FLSD Docket 05/15/2020 Page 2 of 3




                             S.D. FLA. L.R. 7.1 CERTIFICATION

         In accordance with S.D. Fla. L.R. 7.1(a)(3), counsel for Plaintiffs conferred with

  Defendant’s counsel who opposes the relief sought here.

                                                    Respectfully submitted,

   Dated: May 15, 2020                              /s/ Andrew S. Brenner
                                                    Andrew S. Brenner, Esq.
                                                    BOIES SCHILLER FLEXNER LLP
                                                    100 SE 2nd Street, Suite 2800
                                                    Miami, Florida 33131
                                                    abrenner@bsfllp.com

                                                    Velvel (Devin) Freedman, Esq.
                                                    Florida Bar No. 99762
                                                    ROCHE FREEDMAN LLP
                                                    200 S. Biscayne Blvd, Suite 5500
                                                    Miami, Florida 33131
                                                    Telephone: (305) 357-3861
                                                    vel@rochefreedman.com
                                                    nbermond@rochefreedman.com

                                                    Kyle W. Roche, Esq.
                                                    Joseph M. Delich, Esq.
                                                    Admitted Pro Hac Vice
                                                    ROCHE FREEDMAN LLP
                                                    185 Wythe Avenue F2
                                                    Brooklyn, NY11249
                                                    kyle@rochefreedman.com
                                                    jdelich@rochefreedman.com

                                                    Counsel to Plaintiff Ira Kleiman as Personal
                                                    Representative of the Estate of David Kleiman
                                                    and W&K Info Defense Research, LLC



                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on May 15, 2020, I electronically filed the foregoing

  document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document


                                                2
Case 9:18-cv-80176-BB Document 503 Entered on FLSD Docket 05/15/2020 Page 3 of 3



  is being served this day on all counsel of record via transmission of Notices of Electronic Filing

  generated by CM/ECF.

                                                       /s/ Andrew S. Brenner




                                                   3
